Exhibit 10.5

 

November 12, 2010

 

AIG Commercial Equipment Finance, Inc.

5700 Granite Parkway, Suite 850

Plano, Texas 75024

 

RE:                              Extension of Forbearance Period in connection
with Specified Events of Default under that certain Loan Agreement dated
February 29, 2008 by and among AIG Commercial Equipment Finance, Inc., Amoros
Maritime Corp., Lancaster Maritime Corp., Chatham Maritime Corp. and the
guarantors party thereto (as amended, the “Loan Agreement”).

 

Reference is hereby made to (i) the Loan Agreement and (ii) the Letter Agreement
dated as of September 30, 2010 (the “Forbearance Letter”) whereby you agreed
subject to the conditions therein to forbear from exercising any of the rights
or remedies arising from the Specified Events of Default as provided therein. 
Capitalized terms defined in the Loan Agreement, the Forbearance Letter or the
Notes (as defined in the Loan Agreement) and not otherwise defined herein are
used herein as therein defined, as applicable.

 

In order to allow time for TBS International public limited company and its
affiliates to work with their various lenders, including you, towards a mutually
agreeable solution on their outstanding indebtedness, we hereby request that,
subject to the conditions and other provisions in this letter, you extend the
period under which you agree to forbear from exercising any of the rights or
remedies arising solely from the Specified Events of Default available to you
under the Loan Agreement, other transaction documents or under applicable law
(all of which rights and remedies are hereby expressly reserved by you and may
be immediately exercised by you upon the expiration or termination of the
Forbearance Extension Period) until the earlier of (i) the occurrence of a
Forbearance Termination Event (which shall include, without limitation, the
occurrence of a breach by TBS International public limited company or any of its
affiliates of any of their obligations under this letter) and (ii) December 29,
2010 (the “Forbearance Extension Period”).  TBS International public limited
company and its affiliates acknowledge and agree that a late charge equal to 5%
of the past-due principal under the Loan Agreement is owing, and that interest
has been accruing on the outstanding principal balance of each Note at the
Default Rate since October 12, 2010 and will continue to accrue at the Default
Rate.

 

In connection with and as a condition precedent to your agreement hereunder, TBS
International public limited company agrees to pay a non-refundable forbearance
fee to you on or before November 19, 2010 in an amount of 0.05% of the total
outstanding loan amount under the Loan Agreement.  In connection with your
agreement hereunder, TBS International public limited

 

--------------------------------------------------------------------------------


 

company and its affiliates also agree to work diligently and use commercially
reasonable efforts to deliver to you on or before November 29, 2010 a letter of
intent from the major stockholders of TBS International public limited company
with respect to an equity investment in TBS International public limited company
and its affiliates in an amount, on terms and subject to conditions acceptable
to you.

 

By counter-signing this letter, you agree

 

(i)                                     at all times hereafter, the following
minimum cash liquidity covenant shall replace the existing minimum cash
liquidity covenant contained in Section 6.10(b) of the Loan Agreement:

 

“For each calendar week, the aggregate daily closing balance of Qualified Cash
owned by Parent Guarantor and its Subsidiaries shall not be less than
$15,000,000 on the last business day of any week or on average in any week, of
which a minimum average balance of $5,625,000 must be deposited with Bank of
America, N.A. and of which a minimum balance of $5,000,000 (excluding any
restricted cash) must be deposited with The Royal Bank of Scotland PLC”

 

; and

 

(ii)                                  subject to the conditions and other
provisions in this letter, to forbear from exercising any of the rights or
remedies arising solely from the Specified Events of Default (which shall
include, in addition to those identified in the Forbearance Letter, defaults
arising from the suspension of payments by TBS International public limited
company and its affiliates of certain scheduled principal installments owing in
respect of Indebtedness of such persons during the Forbearance Extension Period,
as more particularly described on Schedule 1 hereto) on the terms set forth in
the Forbearance Letter, as modified by the terms above.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

TBS INTERNATIONAL PUBLIC LIMITED COMPANY

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President and Chief Financial Officer

 

Acknowledged and Agreed provided and conditioned that all of the lenders
identified on the attached Schedule 1, and all of the lenders identified on
Schedule 1 attached to the Forbearance Letter, have also countersigned on or
before November 15, 2010 a forbearance letter agreement containing the same
terms as this letter agreement, and with no other lender receiving more
favorable terms than you are receiving under this letter and the Forbearance
Letter:

 

AIG COMMERCIAL EQUIPMENT FINANCE, INC.

 

By:

/s/ Joe Gensor

 

 

Name: Joe Gensor

 

 

Title:Vice President

 

 

[SIGNATURE PAGE TO AIG EXTENDED FORBEARANCE LETTER ]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Facility

 

Principal Amount

 

Date

Royal Bank of Scotland plc Term Loan Facility dated as of March 29, 2007 (as
amended from time to time thereafter)

 

$

417,500

 

December 1, 2010

 

$

417,500

 

December 9, 2010

 

$

417,500

 

December 23, 2010

 

 

 

 

 

Credit Suisse AG Loan Agreement dated as of December 7, 2007 (as amended)

 

$

437,000

 

November 19, 2010

 

$

437,000

 

December 13, 2010

 

 

 

 

 

Joh. Berenberg, Gossler & Co. KG Loan Agreement dated as of June 19, 2008 (as
amended)

 

$

812,500

 

December 22, 2010

 

 

 

 

 

Commerzbank AG Loan Agreement dated as of May 28, 2008 (as amended)

 

$

1,000,000

 

December 2, 2010

 

[SIGNATURE PAGE TO AIG EXTENDED FORBEARANCE LETTER ]

 

--------------------------------------------------------------------------------